Appellant was convicted of a simple assault, and his punishment assessed at a fine of $5; hence this appeal.
This is the second appeal. See Brown v. State, 42 Tex. Crim. 417. The facts before us on the present appeal are substantially the same as those on the former appeal, except with reference to the qualifications of Robertson as deputy sheriff. In the former appeal the proof showed a mere omission to file the oath and bond. In the present appeal it is shown he refused to take the oath in order to qualify, as shown by bill of exceptions.
Appellant complains of the following portion of the charge of the court: "When an injury is caused by violence to a person, intent to injure is presumed, and it rests with the person inflicting the injury to show the accident or innocent intention." While we do not believe this charge should have been given, yet, in view of the eighth paragraph of the court's charge, we do not believe the same constitutes reversible error.
Appellant complains of the action of the court in instructing the jury that Robertson, the alleged deputy sheriff, was a de facto officer, and that, instead of said charge, the court should have given the requested special instructions as follows: "You are further instructed that if Alex Robertson designedly failed and refused to take the official oath and have his appointment recorded as required by law, then he is not an officer de facto nor de jure, and you will acquit the defendant." In the same connection, we will also notice appellant's third bill of exceptions, which presents the evidence insisted upon by the State as constituting Robertson a de facto deputy sheriff. The written appointment of Robertson by the sheriff of Collin County, dated February 1, 1899, was offered in evidence; but it was shown this was not recorded, nor was the oath of office appended to the same, but it was cut off the paper. Robertson testified he had not taken the oath of office, nor had his appointment filed in the office of the county clerk of Collin County; that he refused to take the oath of office because he was not in position to do regular work (that is, such work as he heard of); that he told the sheriff at the time he would not do regular work, but that any matter around town that needed special attention he would attend to it; that he did not remember who had cut the oath of office off the appointment; that he might have done it. On this proof, appellant moved to exclude the evidence of Robertson's appointment as a deputy sheriff, claiming it was no appointment, but his assuming to act under it merely constituted him a volunteer. It appears from the record that this alleged appointment was made by the sheriff on the 1st of February, 1899; that the arrest of appellant was made August 6, 1899; that in the interim Robertson had previously made one arrest. The question is, was Robertson a de facto officer, and as such authorized to arrest appellant, or was he a mere volunteer? On the former appeal, on the proof as presented, we held he was a de facto officer. But then the proof presented did not show, as here, that appellant absolutely refused to take the oath of office and file the same in the office of the county clerk in connection with his appointment. There was no *Page 414 
proof offered then or now that he exercised the duties of his office, and that he had the reputation in the community of being a deputy sheriff. On the record as here presented it occurs to us there was a refusal to accept the appointment. There was certainly a refusal to qualify as deputy sheriff. In this connection our attention has been called to articles 662, 663, and 664 of the Penal Code, and to subdivisions 3 and 4 under the last named article. These provisions of the code indicate the circumstances under which an officer is justifiable, in case of homicide, in taking the life of the party resisting arrest; but, of course, they have some application to the question here presented. See art. 593, subdiv. 5, Penal Code. Subdivisions 3 and 4, referred to, are as follows: "(3) The person executing the order must be some officer duly authorized by law to execute the order, or some person specially appointed in accordance with law for the performance of that duty. (4) If the person executing the order be an officer, and performing a duty which no other person can by law perform, he must have taken the oath of office and given bond, where such is required by law." In case of homicide it would appear that a de facto officer, that is, one assuming the functions of the office without giving bond, taking oath, and having the same filed according to law, could not justify in case he killed one who was resisting arrest. However, we understand our decisions to go beyond the literal scope of these statutes, and that a de facto officer has the same right in making an arrest as a de jure officer. The definition of a de facto officer is given in the books in general terms. Among other definitions, it is held that one is a de facto officer who acts under color of a known and valid appointment or election, but where the officer had failed to conform to some precedent, requirement, or condition, as taking oath, giving bond, or the like. 8 Am. and Eng. Enc. of Law, 2 ed., 782. In this case there was not a mere neglect or failure to take the oath, but there was absolute refusal to take such oath. Indeed it was cut off from the paper constituting the alleged appointment. It occurs to us there was a refusal here to accept the appointment. Beyond this, there was not that reputation originating in the discharge of the office and the acquiesence in the community such as would constitute appellant, without a regular appointment, a de facto officer. Under the facts of this case, as presented, we are inclined to the opinion that appellant was not a de facto deputy sheriff.
Appellant very urgently insists the court erred in charging the jury that if appellant was not guilty of an aggravated assault, then to determine whether or not, from the evidence, he was guilty of a simple assault; and in this connection also insists that the verdict of the jury finding appellant guilty of a simple assault is not authorized by the facts, but is tantamount to an acquittal. We are aware that, as a general proposition, one charged with an aggravated assault can not complain because of his conviction of a simple assault. Foster v. State, 25 Texas Crim. App., 543. In Jay v. State, 41 Texas Criminal Reports, 541, this principle was extended to a charge of aggravated assault, alleged to have been *Page 415 
committed upon an officer in the lawful discharge of the duties of his office. However, the decision does not indicate that the point here insisted on arose from the facts in that case, or that the question here presented was decided. Appellant here maintains that if Robertson, the alleged deputy sheriff, was a deputy sheriff, either de jure or de facto, then he had a right to arrest and detain appellant, and any resistance showing personal violence or intent, coupled with the ability to commit such violence, would constitute an assault; and that assault would be, by the terms of the statute, an aggravated assault. If, on the contrary, Robertson was not such de jure or de facto officer, he had no right to arrest or, having arrested, to detain appellant; and appellant would have the right to resist such unlawful arrest or detention; and any violence used by him or threatened violence used for the purpose of effecting his release, and not excessive, would not constitute an assault of any character; that when the jury found appellant guilty of a simple assault, this acquitted him of an aggravated assault; they in effect determined that Robertson was not such officer, and if he was not such officer, of course appellant had a right to do all the evidence showed he did. It occurs to us that the proposition advanced is a sound one, to wit, if Robertson was an officer, only in that event did he have the right to arrest and detain appellant; and if, in the exercise of such rightful authority, he was assaulted by appellant, the assault would be an aggravated assault. If, on the other hand, Robertson was not such officer, then appellant had a right to resist such arrest, and if he committed an assault in the necessary resistance to such illegal arrest, he could not be guilty of a simple assault. Massey v. State, 27 Texas Crim. App., 617; Miers v. State, 34 Tex.Crim. Rep.. The fact that the jury convicted him of a simple assault was equivalent to finding that Robertson was not an officer engaged in the lawful performance of his duties. If this be correct, appellant could not be guilty of a simple assault, because he had a right to resist an unlawful arrest.
The judgment is reversed and the cause remanded.
Reversed and remanded.